Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/04/2020 and 10/12/2020, were filed before the mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on September 4, 2020. Claims 1-17 are pending and examined below.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-2, 5, 6, 14, 16, and 17 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.
	Claim 1 is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of creating an action plan map for a first vehicle from a world map with the use of an action plan of a second vehicle and detecting an error between the action plan of the second vehicle and an observation result of an action of the second vehicle. These limitations cover the collection and judgement of data. But for the recitation of ‘a plan map creation section’ and ‘an error detection section’, these limitations can be performed in the mind. For example, one could make a path for a second vehicle to follow and then make another path for a first vehicle to travel that is based on the second vehicle path. One could then observe the second vehicle actually travelling the path and then note any errors. ‘updating the action plan map…’ is an additional element. The exception is not integrated into a practical application because ‘updating the action plan map…’ is considered insignificant extra-solution activity, and ‘a plan map creation section’ and ‘an error detection section’ are simply tools used to perform the exception. ‘updating the action plan map…’ is not significantly more because it is considered well-understood, routine, and conventional activity of electronic recordkeeping, according to MPEP 2106.05(d)(II)(iii). ‘a plan map creation section’ and ‘an error detection section’ are not significantly more because, as stated above, they are merely used as tools to perform the exception.

	Claim 2 depends from claim 1 and is a device, but is directed to the judicial exception of an abstract idea. The claim recites making an action plan of the first vehicle based on an action plan map. These limitations cover the judgement and manipulation of data. But for the recitation of ‘an action planning section’, these limitations can be performed in the mind. For example, one could determine a path for the first vehicle to follow based on an action plan map. The exception is not integrated into a practical application because ‘an action planning section’ is merely a tool used to perform the exception. ‘an action planning section’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.

	Claim 5 depends from claim 1 and is a device, but is directed towards the judicial exception of an abstract idea. The claim recites updating the action plan map with use of an action plan of the second vehicle predicted on a basis of the observation result of the action of the second vehicle. These limitations cover the collection and judgement of data. But for the recitation of ‘the plan map creation section’, these limitations can be performed in the mind. For example, one could observe a second vehicle and predict the action of the second vehicle. They could then note down that the action map plan needs to be updated. ‘updating the action plan map…’ is an additional element. The exception is not integrated into a practical application because ‘updating the action plan map…’ is considered insignificant extra-solution activity, and ‘the plan map creation section’ is simply a tool used to perform the exception. ‘updating the action plan map…’ is not significantly more because it is considered well-understood, routine, and conventional activity of electronic recordkeeping, according to MPEP 2106.05(d)(II)(iii). ‘a plan map creation section’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.

	Claim 6 depends from claim 1 and is a device, but is directed towards the judicial exception of an abstract idea. The claim recites using body information of the first vehicle to create the action plan map. These limitations cover the collection and judgement of data. But for the recitation of ‘the plan map creation section’, these limitations can be performed in the mind. For example, one could observe a first vehicle and then create an action plan map. The exception is not integrated into a practical application because ‘the plan map creation section’ is merely a tool used to perform the exception. ‘the plan map creation section’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.

	Claim 14 depends from claim 1 and is a device, but is directed towards the judicial exception of an abstract idea. The claim recites creating a plurality of action plan maps in accordance with different uses or conditions. These limitations cover the collection and judgement of data. But for the recitation of ‘the plan map creation section’, these limitations can be performed in the mind. For example, one could create an action plan map based on the surrounding conditions or for different areas. The exception is not integrated into a practical application because ‘the plan map creation section’ is merely a tool used to perform the exception. ‘the plan map creation section’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.

	Claims 16 and 17 have analogous claim limitations to claim 1. The rationale for rejection is the same as seen above in claim 1.

7.	Claim 17 is rejected under 35 U.S.C. 101 as not being one of the four statutory categories. The claim in question is directed to a program which is not one of the four statutory categories.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Keivan et al., WO 2018039337 A1, herein referred to as Keivan.

	Regarding claim 1,
		Keivan discloses the following:
Creating an action plan map for making an action plan of a first mobile body from an outside world map with use of an action plan of a second mobile body (Paragraphs 0048, 0071, 0092, and 0097)
Carts can obtain data from an environment and make a map
Data obtained by carts is fused back into canonical map
An error detection section that detects an error between the action plan of the second mobile body and an observation result of an action of the second mobile body, the plan map creation section updating the action plan map with use of the detected error (Paragraph 0099)
Loop closure can be used to determine errors in visual odometry



Regarding claim 2,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Making the action plan of the first mobile body on a basis of the action plan map (Paragraph 0080)
Routes are based off waypoints on map

Regarding claim 3,
	Keivan discloses all the limitations of claim 2. Keivan further discloses the following:
Updating the action plan of the first mobile body in a case where the action plan map is updated (Paragraphs 0080 and 0097)
Map may be updated
Routes are based off waypoints in map
Updated map is sent to all carts so they use the new map for traversing

Regarding claim 4,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Performing correction for reducing the error detected, wherein the action plan map is updated with use of the action plan subjected to the correction of the second mobile body (Paragraphs 0048, 0071, 0097, and 0099)
Loop closure is used to determine errors
Data obtained by carts is fused back into canonical map
Routes of carts are based on waypoints in canonical map

Regarding claim 6,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Uses body information of the first mobile body to create an action plan map (Paragraphs 0092, 0093, and 0098)
Carts are able to localize themselves in an environment
Carts create and update maps as they travel through an area

Regarding claim 7,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Receiving the action plan of the second mobile body (Paragraph 0088)
Web server stores the waypoints and routes

Regarding claim 8,
	Keivan discloses all the limitations of claim 7. Keivan further discloses the following:
Manage body information of the first mobile body, wherein an error between the action plan of the first mobile body and an observation result of an action of the first mobile body is received (Paragraphs 0071 and 0099, Fig. 10)
Loop closure errors are sent to the map server
Local server stores information about progress of carts
Map server is a part of local server
Update the body information of the first mobile body on a basis of the received error (Paragraph 0071)
Local server collects and stores information about carts progress

Regarding claim 9,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Transmitting the error detected to the second mobile body (Paragraph 0099)
Errors are detected and new estimates for keyframes are sent to all carts

Regarding claim 10,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
The outside world map is created on a basis of an observation result by a sensor in the first mobile body (Paragraphs 0092, 0093, and 0098)
Carts sensory input is used to observe the environment and create a map

Regarding claim 11,
	Keivan discloses all the limitations of claim 7. Keivan further discloses the following:
Receives body information of the second mobile body (Paragraph 0071)
Local server stores information about cart progress
The second mobile body is recognized from an observation result by a sensor section included in the first mobile body on a basis of the body information of the second mobile body (Paragraphs 0092 and 0093)
As cart passes through an area, it may recognize objects and their positions through sensory input
Examiner notes that other carts pass through the same area, so objects recognized could be other carts

Regarding claim 12,
	Keivan discloses all the limitations of claim 11. Keivan further discloses the following:
The action of the second mobile body is recognized by temporally accumulating the observation result by the sensor section (Paragraphs 0092 and 0093)
Examiner is interpreting ‘temporally accumulating’ as simply obtaining data at points in time
Cart obtains data about environment as it passes through the area
The cart can do subsequent passes through the area as well and obtain new sensor readings

Regarding claim 13,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Creates the action plan map of the first mobile body by adding information affecting an action of the first mobile body to the outside world map (Paragraphs 0092 and 0093)
Maps created by carts passing through area can be amalgamated to produce a map that represents all prior observational data
Examiner notes that objects observed can affect the carts motions as these objects could be considered obstacles; traversability of space is observed

Regarding claim 14,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
Creates a plurality of action plan maps in accordance with different uses or conditions (Paragraphs 0045, 0092, and 0093)
Maps are created as carts pass through areas
Areas could be warehouses or outdoor settings
Examiner notes that outdoor settings would have different conditions than warehouses

Regarding claim 15,
	Keivan discloses all the limitations of claim 1. Keivan further discloses the following:
The action plan map includes a temporal axis in a coordinate system (Paragraphs 0071, 0080, 0092, and 0093)
Maps created by carts includes observations at different times as it progresses through area
Waypoints for routes are present on map
Examiner notes that the waypoints have a time associated with them since the cart takes time to get to each waypoint

Regarding claims 16 and 17, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. 	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Keivan and in view of Wheeler et al., US 20180188045 A1, herein referred to as Wheeler.

	Regarding claim 5, Keivan discloses creating and updating maps as carts pass through an area by observing the environment and objects (Paragraphs 0092 and 0093), but fails to explicitly disclose updating the map using the predicted action of a second mobile body using an observation result. However, Wheeler discloses a prediction module that interprets data of vehicles to determine what actions they might take (Paragraph 0042). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Keivan to include updating the action plan map using a prediction of the second mobile body based on an observation result. The motivation to do so would be to ensure that the carts do not collide. By predicting the cart movements through observations, the carts could maneuver safely. Also, by predicting the motion of other carts, waypoints for carts to follow could be positioned such that the carts wouldn’t have the possibility to collide with each other.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120323474, by Breed et al., is relevant to the current application because it discloses a system where data regarding a current vehicle’s position, etc. is able to be sent to another vehicle. This allows one vehicle to prevent itself from entering an intersection and let the other car proceed (see Fig. 14).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664